                      Case 19-12484-MFW              Doc 166       Filed 01/16/20         Page 1 of 4



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


      In re:                                              Chapter 11

      JUNO USA, LP, et al., 1                             Case No. 19-12484 (MFW)

                         Debtors.                         (Jointly Administered)


        NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR HEARING
           ON JANUARY 21, 2020 AT 11:30 A.M. (PREVAILING EASTERN TIME) 3

I.      CONTINUED MATTER:

        1.          Motion of the Debtors for Entry of Interim and Final Orders (i) Authorizing Debtors to
                    Obtain Postpetition Secured Financing, (ii) Authorizing the Use of Cash Collateral, (iii)
                    Modifying the Automatic Stay, (iv) Scheduling a Final Hearing, and (v) Granting
                    Related Relief, filed on November 19, 2019 [Docket No. 14].

               Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                                   Committee was given an extension of time to respond until
                                   December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Responses Received:

               A.      Official Committee of Unsecured Creditors’ Preliminary Objection to the Motion
                       of the Debtors for Entry of Interim and Final Orders (i) Authorizing Debtors to
                       Obtain Postpetition Secured Financing, (ii) Authorizing the Use of Cash Collateral,
                       (iii) Modifying the Automatic Stay, (iv) Scheduling a Final Hearing, and (v)
                       Granting Related Relief, filed on December 13, 2019 [Docket No. 73].




  1
        The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number,
        are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT Forge,
        Inc. (1093); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long Lake
        Road, Suite 205, Bloomfield Hills, Michigan 48304.
  2
        All amended items appear in bold.
  3
        The hearing will be held before the Honorable Mary F. Walrath, the United States Bankruptcy Court for the District
        of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who
        wishes to appear telephonically must contact COURTCALL, LLC at (866) 582-6878.
                  Case 19-12484-MFW         Doc 166      Filed 01/16/20    Page 2 of 4



           Related Pleadings:

           A.      Interim Order (i) Authorizing Debtors to Obtain Postpetition Secured Financing,
                   (ii) Authorizing the Debtors to Use Cash Collateral, (iii) Modifying the Automatic
                   Stay, and (iv) Granting Related Relief, entered on November 21, 2019 [Docket No.
                   29].

           B.      Notice of Motions and Hearing, filed on November 21, 2019 [Docket No. 32].

           C.      Debtors’ Statement and Response to the Official Committee of Unsecured
                   Creditors’ Preliminary Objection to Debtors’ Post-Petition Financing Motion, filed
                   on December 16, 2019 [Docket No. 81].

           D.      Second Interim Order (i) Authorizing Debtors to Obtain Postpetition Secured
                   Financing, (ii) Authorizing the Debtors to Use Cash Collateral, (iii) Modifying the
                   Automatic Stay, and (iv) Granting Related Relief, entered on December 18, 2019
                   [Docket No. 105].

           Status: This matter is adjourned until the omnibus hearing currently scheduled for February
                   5, 2020 at 11:30 a.m. (prevailing Eastern Time).

II.   MATTERS FILED UNDER CERTIFICATE OF NO OBJECTION:

      2.        Application Pursuant to Fed. R. Bankr. P. 2014(a) for Entry of an Order Under Section
                1103 of the Bankruptcy Code Authorizing the Employment and Retention of Dundon
                Advisers LLC as Financial Advisor to the Official Committee of Unsecured Creditors
                Nunc Pro Tunc to December 3, 2019, filed on December 16, 2019 [Docket No. 83].

           Objection Deadline: December 30, 2019 at 4:00 p.m. (prevailing Eastern Time).

           Responses Received: None.

           Related Pleadings:

           A.      Certificate of No Objection, filed on January 2, 2020 [Docket No. 132].

           Status: A certificate of no objection has been filed. Therefore, no hearing is necessary
                   unless otherwise directed by the Court.

      3.        Motion of Debtors for Entry of an Order (i) Authorizing the Debtors to (a) Reject
                Unexpired Lease of Nonresidential Real Property and Related Sublease Nunc Pro Tunc
                to the Rejection Date, (b) Abandon Any Personal Property in Connection Therewith,
                and (ii) Granting Related Relief, filed on December 19, 2019 [Docket No. 110].

           Objection Deadline: January 14, 2020 at 4:00 p.m. (prevailing Eastern Time).

           Responses Received: None.


                                                   -2-
                   Case 19-12484-MFW         Doc 166     Filed 01/16/20    Page 3 of 4



            Related Pleadings:

            A.      Certificate of No Objection, filed on January 15, 2020 [Docket No. 162].

            Status: A certificate of no objection has been filed. Therefore, no hearing is necessary
                    unless otherwise directed by the Court.

       4.        Application for an Order Authorizing the Employment and Retention of Arent Fox LLP
                 as Counsel for the Official Committee of Unsecured Creditors Nunc Pro Tunc to
                 December 3, 2019, filed on December 31, 2019 [Docket No. 127].

            Objection Deadline: January 14, 2020 at 4:00 p.m. (prevailing Eastern Time).

            Responses Received: None.

            Related Pleadings:

            A.      Certificate of No Objection, filed on January 15, 2020 [Docket No. 163].

            Status: A certificate of no objection has been filed. Therefore, no hearing is necessary
                    unless otherwise directed by the Court.

       5.        Application for an Order Authorizing and Approving the Employment of Morris James
                 LLP as Co-Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc
                 to December 3, 2019, filed on December 31, 2019 [Docket No. 128].

            Objection Deadline: January 14, 2020 at 4:00 p.m. (prevailing Eastern Time).

            Responses Received: None.

            Related Pleadings:

            A.      Certificate of No Objection, filed on January 15, 2020 [Docket No. 164].

            Status: A certificate of no objection has been filed. Therefore, no hearing is necessary
                    unless otherwise directed by the Court.

III.        CONTESTED MATTER GOING FORWARD:

       6.        The Official Committee of Unsecured Creditors’ Motion for an Order Pursuant to
                 Bankruptcy Rule 2004 and Local Bankruptcy Rule 2004-1 Directing the Examination
                 and Production of Documents by the Debtors, GT Gettaxi Limited, DooBoo Holding
                 Limited, Juno Lab BV, Juno Lab LLC, and Juno Lab Ltd., filed on January 8, 2020
                 [Docket No. 140].

            Objection Deadline: January 17, 2020 at 4:00 p.m. (prevailing Eastern Time). The
                                Debtors, GT Gettaxi Limited, DooBoo Holding Limited, Juno

                                                   -3-
            Case 19-12484-MFW          Doc 166      Filed 01/16/20   Page 4 of 4



                            Lab BV, Juno Lab LLC, and Juno Lab Ltd. were given an
                            extension of time to respond until January 20, 2020 at 12:00 p.m.
                            (prevailing Eastern Time).

      Responses Received: None.

      Related Pleadings:

      A.     Order Shortening the Notice Period with Respect to the Official Committee of
             Unsecured Creditors’ Motion for an Order Pursuant to Bankruptcy Rule 2004 and
             Local Bankruptcy Rule 2004-1 Directing the Examination and Production of
             Documents by the Debtors, GT Gettaxi Limited, DooBoo Holding Limited, Juno
             Lab BV, Juno Lab LLC, and Juno Lab Ltd., entered on January 9, 2020 [Docket
             No. 143].

      B.     Notice of Motion, filed on January 9, 2020 [Docket No. 148].

      Status: This matter will go forward.

Dated: January 16, 2020                      CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                             /s/ William E. Chipman, Jr.
                                             William E. Chipman, Jr. (No. 3818)
                                             Mark L. Desgrosseilliers (No. 4083)
                                             Mark D. Olivere (No. 4291)
                                             Hercules Plaza
                                             1313 North Market Street, Suite 5400
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 295-0191
                                             Facsimile:     (302) 295-0199
                                             Email:         chipman@chipmanbrown.com
                                                            desgross@chipmanbrown.com
                                                            olivere@chipmanbrown.com

                                             Counsel to the Debtors and Debtors-In-Possession




                                              -4-
